Catón, C. J. This was an appeal from the County Court transacting probate business, to the Circuit Court, where it was tried without a jury, and the judgment rendered from which this appeal is brought. The transcript from the County to the Circuit Court, shows what the evidence was before the County Court, but no bill of exceptions was taken in the Circuit Court, showing upon what that court decided, and of course we have nothing before us from which we can say the court erred in its finding. The judgment must be affirmed. Judgment affirmed,.